          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

LACY E. LEWIS,

              Petitioner,

v.                                   Case No. 1:18cv93-MW/HTC

MARK S. INCH,

          Respondent.
_________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation, ECF No. 25, and has also reviewed de novo Petitioner’s

objections to the report and recommendation, ECF No. 26. Accordingly,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted, over Petitioner’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating,

“Petitioner’s petition under 28 U.S. C. § 2254, ECF No. 1, is DENIED without an

evidentiary hearing. A Certificate of Appealability is DENIED.” The Clerk shall

close the file.

      SO ORDERED on October 3, 2019.

                                     s/ MARK E. WALKER
                                     Chief United States District Judge
